In an action to foreclose a mortgage, the intervenors, Baruch Singer and River East City LLC, appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated June 30, 2010, as, upon granting that branch of their motion pursuant to CPLR 1012 and 1013 which was for leave to intervene in the action in their capacity as judgment creditors in a related action, denied that branch of their motion pursuant to CPLR 1012 and 1013 which was for leave to intervene in the action in their capacity as vendee lienors and, thereupon, precluded them from serving an answer including any affirmative defense, counterclaim, or cross claim based upon their alleged status as contract vendees.
Ordered that the order is affirmed insofar as appealed from, with costs to the plaintiff-respondent.
For the reasons stated in Global Team Vernon, LLC v Vernon Realty Holding, LLC (93 AD3d 819 [2012] [decided herewith]), the Supreme Court providently exercised its discretion in denying that branch of the appellants’ motion pursuant to CPLR 1012 and 1013 which was for leave to intervene in the action in their capacity as vendee lienors, thus precluding them from asserting any affirmative defense, counterclaim, or cross claim based upon their alleged status as contract vendees. Angiolillo, J.P, Leventhal, Austin and Roman, JJ., concur. [Prior Case History: 2010 NY Slip Op 31787(U).]